Citation Nr: 1545161	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for a gallbladder disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.

4.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

6.  Entitlement to service connection for neuropathy, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran was exposed to herbicides such as Agent Orange during service in Thailand or that he set foot on land in the Republic of Vietnam.

2.  Coronary artery disease is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

3.  A gallbladder disorder is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

4.  Ulcerative colitis is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

5.  Kidney cancer is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

6.  Diabetes mellitus, Type II, is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

7.  Neuropathy is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  A gallbladder disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Ulcerative colitis was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  Kidney cancer was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  Diabetes mellitus, Type II, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  Neuropathy was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2006.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment and personnel records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand in November 2009 has been substantially completed.  

VA efforts to obtain evidence substantiating the Veteran's allegations of herbicide exposure were unsuccessful.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 10.  The service department verified that the Veteran's unit served in Thailand.  No other countries were identified.  The Veteran's reports of travel to Laos, Cambodia, and Vietnam as a result of his duties in Thailand are clearly inconsistent with the information provided in the reported history for his unit.  He has provided no evidence (beyond his personal statements) to corroborate his exposure history.  There is no reasonable possibility that additional VA action as to the matter of herbicide exposure in Thailand or the Veteran's purported travel from Thailand to Vietnam could assist him in substantiating the claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Although a February 2010 VA examiner in this case did not address whether actual Agent Orange exposure may be associated with the Veteran's coronary artery disease or type II diabetes mellitus, in the absence of credible evidence of such exposure an additional examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).   The available medical evidence is sufficient for adequate determinations.  Indeed, if exposure to Agent Orange were to be established, then the presumption of service connection would be triggered for coronary artery disease and diabetes mellitus, which would obviate the need for a nexus opinion.  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2015).  Certain disorders, including type II diabetes mellitus and ischemic heart disease, if manifest to a degree of 10 percent or more at any time after service for a herbicide exposed Veteran and for early-onset peripheral neuropathy if manifest within one year of the last date of exposure may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); 78 Fed. Reg. 54,763 (Sep. 6, 2013).  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 3.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  

The Veteran alleges herbicide exposure both through traveling to Vietnam and during his service within the borders of Thailand.  In this regard, there have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

Accordingly, the VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Nakhon Phanom, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

In statements in support of his claims the Veteran asserted that he had been exposed to herbicides during service in Southeast Asia.  In his January 2006 application for service connection he reported exposure in Laos, Cambodia, Vietnam, and Thailand.  In his April 2007 notice of disagreement he reported that he had been assigned service in Vietnam for approximately 30 days and asserted that the claimed disorders were either primarily or secondarily related to Agent Orange exposure in Vietnam.  In a July 2009 statement he stated that he had served in Thailand, but that he had traveled in Laos, Cambodia, and the Republic of Vietnam.  In correspondence dated in December 2009 he stated that he had been stationed at Nakhon Phanom, Thailand, and had traveled to Vietnam on many occasions on temporary duty delivering supplies.  He also provided copies of letters he sent to his spouse dated from April 1970 to November 1970.

Service records include a DD Form 214 showing the Veteran had eight months and eighteen days of foreign service and included a notation that service in the Republic of Vietnam was not applicable.  A DA Form 20 noted foreign service from March 1970 to December 1970 with the 809th Engineer Battalion, United States Army Pacific (USARPAC)-THAILAND.  His principal duty/job title was cook/baker.  Correspondence dated June 23, 1970, noted the Veteran was authorized for thirty days of emergency leave including travel through the Republic of Vietnam, the Philippines, Taiwan, Okinawa, and Japan en route to and from the continental United States.

A May 2011 service department report noted that a history of the 809th Engineer Battalion verified that from 1968 to 1970 the unit was in Thailand upgrading the lines of communication of Route 22 and Route 223.  A July 2011 memorandum lays out detailed history of the Veteran's military service, his assignments, and duties.  The AOJ considered his personal statements along with his personnel records and unit records for his service in Thailand.  However, the AOJ concluded that there was no evidence that the Veteran had service in Vietnam, which would include any authorized travel.

Service treatment records are negative for complaint, treatment, or diagnosis of a cardiovascular disorder, a gallbladder disorder, ulcerative colitis, kidney cancer, type II diabetes mellitus, or neuropathy.  The Veteran's December 1970 separation examination revealed normal clinical evaluations of the heart, abdomen and viscera, endocrine system, genitourinary system, and neurologic system.

Private treatment records include diagnoses of ulcerative colitis, type II diabetes mellitus, chronic neuropathy, nephrectomy secondary to renal cell carcinoma, and coronary artery bypass grafting.  The records include no reports indicating diabetes mellitus, a cardiovascular disorder, or kidney cancer manifest during service or within one year of the Veteran's discharge from active service.  A December 2009 private medical statement noted the Veteran had been treated for type II diabetes mellitus and that he had coronary artery disease, severe peripheral neuropathy, and nephrotic syndrome secondary to diabetes mellitus.  

VA examination in February 2010 included diagnoses of type II diabetes mellitus with associated chronic kidney disease, peripheral neuropathy of the feet, and coronary artery disease.  The examiner noted that diabetes mellitus and coronary artery disease were presumptive conditions for Agent Orange exposure, but provided no additional comments as to the etiology for the Veteran's diseases.  Cholelithiasis, renal cell cancer, and ulcerative colitis were found to be less likely caused by or a result of service and Agent Orange exposure.  It was noted that these were not conditions recognized as presumptive diseases for Agent Orange exposure and that there was no data from service or private medical records to show that these conditions occurred in service or within one year of service.  

An ischemic heart disease disability benefits questionnaire received by VA in May 2011 included a diagnosis of coronary artery disease.  No opinion as to etiology was provided.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to tactical herbicides (such as Agent Orange) during service in Thailand or that he set foot on land in the Republic of Vietnam.  VA engaged in a detail review of the Veteran's service records and relevant service department records to draw its conclusion that there was no competent, credible evidence showing that he had service in Vietnam.  His statements alone without any corroborative evidence are outweighed by these findings.  Indeed, even the letters between the Veteran and his spouse make no reference to any in-country visits to Vietnam.  The letters only discuss the Veteran's traveling throughout the country where he was stationed (Thailand).  

Moreover, the Board takes judicial notice that Thailand does not share a common border with Vietnam, which would make an incidental crossing impossible.  See www.google.com/maps. The Veteran would have had to cross either Laos or Cambodia to reach Vietnam.  A crossing from Nakhon Phanom to Vietnam, at its closest point, would be approximately 300km each way.  A trip to Da Nang would have been over 600km or nine hours.  Records of such travel would surely have been annotated in the appropriate service department or unit records, if such had occurred.    

Recognition is given to service records dated in June 1970 show the Veteran was authorized for emergency leave including possible travel through the Republic of Vietnam.  There is no indication in the record of any actual travel to Vietnam at that time.  Rather, the travel orders appear to essentially be a list of those countries that the Veteran would have had to travel through to reach the United States.  Moreover, at no time during the appeal has the Veteran asserted that he actually flew into and disembarked at an airport in Vietnam.  

There is also no evidence to support exposure to tactical herbicides in Thailand.  The Veteran has made no allegations that his duties placed him on or near the perimeters of Thailand military bases.  Indeed, as discussed, the letters from the Veteran suggest that he spent a majority of his time off base and traveling along the roads of Thailand.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's coronary artery disease, gallbladder disorder, ulcerative colitis, kidney cancer, type II diabetes mellitus, or neuropathy were incurred during or as a result of active service.  First, without there being evidence establishing exposure to tactical herbicides (Agent Orange) in service, there is no presumption of service for ischemic heart disease, type II diabetes mellitus, and early-onset peripheral neuropathy. There is also no evidence of cardiovascular-renal disease, malignant tumor, and diabetes mellitus manifesting within one year of his separation from active service.  Such has simply not been shown or alleged.  There is likewise no competent evidence indicating that the Veteran's coronary artery disease, diabetes mellitus, cholelithiasis, renal cell cancer, neuropathy, and/or ulcerative colitis are related to his active service.  The Veteran does not allege such.  His sole theory of service connection is based on his assertion that he suffers from multiple diseases as a result of his herbicide exposure.  In any event, the February 2010 VA examiner's opinion is persuasive that his cholelithiasis, renal cell cancer, and ulcerative colitis were less likely caused by or a result of service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Therefore, entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claims.






	(ORDER ON NEXT PAGE)

ORDER

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a gallbladder disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure, is denied.

Entitlement to service connection for kidney cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for neuropathy, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


